Title: From Thomas Jefferson to Moses Cox, 17 September 1793
From: Jefferson, Thomas
To: Cox, Moses



Sir
Schuylkill Sep. 17. 1793.

The malady prevailing in the city, and which has nearly suspended all business, has induced me to take a trip to Virginia, and as the season for the country will be nearly over before I return (which will be about the end of next month) I have had my furniture here packed, so as to be out of the way if you would chuse to occupy the house in order to secure yourself against the prevailing infection. I have been obliged to place my boxes of furniture in the passages below and above stairs, and to leave 4 or 5. trunks piled on one another in one of the rooms. I would have put them in the room below ground but on account of the [damp,] or would gladly have sent them to the city, but on account of the infection to which I would not expose them, as they are to go on to Virginia. I have also left a pipe of wine in the small cellar. I am sorry that these things will be somewhat in your way. There are between 2 and 3. dozen chairs not packed, which may be useful to your family, and save the trouble of bringing chairs. The same circumstance of infection has put it out of my power to have workmen from town to mend 5 or 6. broken panes of glass, fill up screw holes made by the clock, cover with tin a small hole 
 
made in the trap door for the bell wire of the clock, and plane out a scratch in the passage floor made in moving a heavy box of books. These are all the repairs I know of which should have been made by me, and if you will be so good as to have them done and make a bill of them, I will pay them with my rent on my return. I leave a servant to finish packing my furniture as soon as he can get 2 or 3 more boxes from town. I shall be happy if my early departure shall be an accomodation to you, as it is certainly a moment when refuge in the country is desireable. I am Sir Your most obedt servt

Th: Jefferson

